HIED IN COURT OF APPEALS           1
                                                                           139h dburt ofApceats Jisnct        i
                                                                                                              i

                                                                           (wT I6/!15
                                                                                Wertexas /               \
                                                                              pam fstes. clerk            ]




                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                    FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/23/2015                                          COA Case No. 12-15-00213-CR
CORDERO-VARELA, JORGE              Tr. Ct. No. 114-0766-12           PD-1382-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, December 29, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                    NOTE:       Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                             Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *